=================================================================
This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 1
The People &c.,
            Respondent,
        v.
Michael Diack,
            Appellant.




          Kathy Manley, for appellant.
          Kenneth L. Gartner, for respondent.
          New York Civil Liberties Union, amicus curiae.




PIGOTT, J.:
          In 2006, Nassau County enacted Local Law No. 4-2006
(Local Law 4), which, as relevant here, prohibits registered sex
offenders from residing within 1,000 feet of a school.   In recent
years, dozens of municipalities in this State have enacted
similar laws that prohibit registered sex offenders from living

                              - 1 -
                               - 2 -                         No. 1

within a certain distance of schools, daycare centers, parks,
youth centers and other areas where children are likely to
congregate.1   That such laws are proliferating at an accelerated
rate is hardly surprising, given the significant interest
involved, namely, the protection of children from sex offenders.
Local governments have, understandably, relied on their police
power in furthering that interest.
          But a local government's police power is not absolute.



     1
        Sex offender residency laws have generated significant
litigation in this State's local and federal courts, with almost
all of the challenges to their validity involving the issue of
preemption (see People v Kramer, 45 Misc. 3d 458 [Village of
Massapequa Park Just Ct, 2014] [village law prohibiting a
registered sex offender from residing within a one-mile radius of
any school or park]; Budesheim v Southampton Town Police Dept.,
2014 NY Slip Op 32278[U] [Sup Ct, Suffolk County 2014] [county
local law prohibiting registered sex offenders from residing
within a quarter mile of the property of any school, daycare
center, playground or amusement park]; Doe v County of
Rensselaer, 24 Misc 3d 1215[A] [Sup Ct, Rensselaer County 2009]
[county local law prohibiting level two and level three sex
offenders from residing within 2,000 feet of a school or
childcare facility]; People v Blair, 23 Misc. 3d 902 [Albany City
Ct, 2009] [county local law prohibiting level two and level three
sex offenders from residing within 1,000 feet of a school or
childcare facility]; People v Oberlander, 22 Misc. 3d 1124[A] [Sup
Ct, Rockland County 2009] [county law prohibiting sex offenders
from residing, working or loitering within 1,000 feet of a
school, childcare facility, playground, youth center or public
swimming pool]; see also Moore v County of Suffolk, 2013 WL
4432351 [ED NY 2013] [county local law prohibiting registered sex
offenders from living within a quarter of a mile of the property
line of any school, licenced daycare center or playground];
Terrance v City of Geneva, 799 F Supp 2d 250 [WD NY 2011] [city
law prohibiting level two and level three sex offenders from
residing within 1,000 feet of a school and 500 feet of a park,
playground or daycare center]).

                               - 2 -
                                 - 3 -                         No. 1

When the State has created a comprehensive and detailed
regulatory scheme with regard to the subject matter that the
local law attempts to regulate, the local interest must yield to
that of the State in regulating that field.    We hold that the
State's comprehensive and detailed statutory and regulatory
framework for the identification, regulation and monitoring of
registered sex offenders prohibits the enactment of a residency
restriction law such as Local Law 4.
                                  I.
          In 2001, defendant, a Nassau County resident, was
convicted of the crime of possessing an obscene sexual
performance by a child (Penal Law § 263.11).    He served 22 months
in prison and, upon his release from custody, was classified a
level one sex offender under the Sex Offender Registration Act
(Correction Law art 6-C, § 168 et seq.).     Defendant was
discharged from parole on August 19, 2004.    In July 2008,
defendant reported his change of address to the New York State
Division of Criminal Justice Services.   Upon receiving this
information, the Nassau County Police Department determined that
defendant had moved to an apartment located within 500 feet of
two schools.
          Defendant was charged by information with a violation
of Nassau County Local Law 4, which is codified in Nassau County
Administrative Code § 8-130.6.    That provision states, in
relevant part, that "[i]t shall be unlawful for any registered


                                 - 3 -
                                 - 4 -                           No. 1

sex offender to establish a residence or domicile where the
property line of such residence or domicile lies within: (1) one
thousand feet of the property line of a school; or (2) five
hundred feet of the property line of a park . . ." (Nassau County
Administrative Code § 8-130.6 [a] [1], [2]).    The code defines a
"registered sex offender" as "a person who has been classified as
a Level 1, Level 2 or Level 3 sex offender and who is required to
register with the New York state division of criminal justice
services, or other agency having jurisdiction," pursuant to the
Sex Offender Registration Act, regardless of whether the sex
offender has actually registered (id. at § 8-230.2).
             Defendant moved to dismiss the information on the
ground that Local Law 4 and section 8-130.6 are preempted by
state law.    The District Court of Nassau County granted the
motion and dismissed the charge on the ground that Local Law 4 is
preempted by New York's "comprehensive statutory scheme for sex
offenders."    The Appellate Term reversed and reinstated the
information, holding that it could not discern any express or
implied intention by the Legislature through the enactment of the
Sex Offender Registration Act (and other state laws) to occupy
the entire field so as to prohibit the enactment of local laws
imposing "residency restrictions for sex offenders who are no
longer on probation, parole supervision, subject to a conditional
discharge or . . . seeking public assistance" (41 Misc. 3d 36, 39
[App Term, 2d Dept, 9th and 10th Jud Dists 2013]).    A Judge of


                                 - 4 -
                              - 5 -                             No. 1

this Court granted defendant leave to appeal.
                               II.
          Although a local government is constitutionally
empowered to enact local laws relating to the welfare of its
citizens through its police power, it is prohibited from
exercising that power through the adoption of local laws that are
inconsistent with the New York State Constitution or any general
law of the State (see NY Const, art IX, § 2 [c]; Municipal Home
Rule Law § 10 [1] [i]; [ii] [1] [a] [12]).   This doctrine of
preemption is a significant restriction on a local government's
home rule powers because although localities are "invested with
substantial powers both by affirmative grant and by restriction
on State powers in matters of local concern, the overriding
limitation of the preemption doctrine embodies 'the untrammeled
primacy of the Legislature to act . . . with respect to matters
of State concern'" (Albany Area Bldrs. Assn. v Town of
Guilderland, 74 NY2d 372, 377 [1989], quoting Wambat Realty Corp.
v State of New York, 41 NY2d 490, 497 [1977]).
          Beginning with enactment of the Sex Offender
Registration Act (SORA), the Legislature has passed and the
Governor has signed a series of laws regulating registered sex
offenders, including the Sexual Assault Reform Act (SARA) in
2000, the Sex Offender Management and Treatment Act (SOMTA) in
2007, and Chapter 568 of the Laws of 2008 (Chapter 568).    Because
the Legislature has not expressly stated an intent to occupy the


                              - 5 -
                                 - 6 -                         No. 1

field of sex offender residency restrictions in the
aforementioned laws, our focus on this appeal is whether the
Legislature, by implication, has shown its intent to do so.
                                 III.
           The doctrine of field preemption prohibits a
municipality from exercising a police power "when the Legislature
has restricted such an exercise by preempting the area of
regulation" (New York State Club Assn. v City of New York, 69
NY2d 211, 217 [1987], affd 487 U.S. 1 [1988]; see Albany Area
Bldrs. Assn., 74 NY2d at 377).    Although field preemption may be
"express" as evidenced by the Legislature's stated directive, it
may also "be implied from a declaration of State policy by the
Legislature . . . or from the fact that the Legislature has
enacted a comprehensive and detailed regulatory scheme in a
particular area" (Consolidated Edison Co. of N.Y. v Town of Red
Hook, 60 NY2d 99, 105 [1983] [citations omitted]).    Intent to
preempt the field may "be implied from the nature of the subject
matter being regulated and the purpose and scope of the State
legislative scheme, including the need for State-wide uniformity
in a given area" (Albany Area Bldrs. Assn., 74 NY2d at 377,
citing Robin v Incorporated Vil. of Hempstead, 30 NY2d 347
[1972]).
           The People assert that the statutes at issue (SORA,
SARA, SOMTA and Chapter 568) either do not specifically mention
residency at all or only tangentially touch upon residency by,


                                 - 6 -
                                 - 7 -                           No. 1

for example, limiting travel by parolees and those on probation
in areas with schools or childcare centers, and other places
where children may congregate.    Such "piecemeal" provisions, the
People contend, do not constitute the type of "comprehensive and
detailed regulatory scheme" from which preemption can be
inferred, and it necessarily follows that the Legislature meant
to leave to local governments the authority to impose residency
restrictions on registered sex offenders who are not on parole or
probation or subject to any type of supervision.      But it is clear
from the State's continuing regulation with respect to
identification and monitoring of registered sex offenders that
its "purpose and design" is to preempt the subject of sex
offender residency restriction legislation and to "occupy the
entire field" so as to prohibit local governments from doing so
(see Robin, 30 NY2d at 350).2    We therefore reverse the order of
the Appellate Term.
                                 IV.
          This State's foray into sex offender management began
in 1996 with the enactment of SORA, which addressed the
Legislature's concern about the "danger of recidivism posed by
sex offenders, especially those sexually violent offenders who
commit predatory acts characterized by repetitive and compulsive
behavior" (L 1995, ch 192, § 1).       SORA, as its title makes clear,

     2
        In light of our holding that this is an issue involving
"field preemption," we do not address defendant's "conflict
preemption" argument.

                                 - 7 -
                                 - 8 -                         No. 1

is a registration and notification statute directed at protecting
the public from sex offenders, who, upon their release, are
assigned a risk level dependent upon whether their risk for re-
offending is low (level one), moderate (level two) or high (level
three) (see Correction Law § 168-l [6] [a]-[c]).     The offender is
required by law to register as a sex offender for a period that
correlates with his particular risk-level and designation (see
id. § 168-f; § 168-h [1]-[3]).     The Legislature has described
SORA's registration requirement as "a proper exercise of the
state's police power regulating present and ongoing conduct" of
sex offenders (L 1995, ch 192, § 1 [emphasis supplied]).    The
registration and notification requirements are, of course,
applicable statewide and are aimed at providing local citizens
and law enforcement agencies with critical information regarding
sex offenders residing within their respective jurisdictions (see
Correction Law §§ 168-f, 168-j).
          Four years later, in 2000, the Legislature passed and
the Governor signed the Sex Assault Reform Act which, as relevant
here, amended the Penal Law and the Executive Law to require the
imposition of a mandatory condition prohibiting sex offenders
placed on probation, conditional release or parole from entering
upon school grounds or other facilities where children receive
care ("school grounds mandatory condition") (2000 McKinney's
Session Law News of NY, Ch 1).    As part of that law, Penal Law §
65.10 was amended to require that a court imposing a sentence of


                                 - 8 -
                              - 9 -                            No. 1

probation or conditional discharge upon a person convicted of an
enumerated sex offense3 and where the victim of the offense was
under the age of eighteen at the time the offense was committed,
direct that the offender "shall refrain from knowingly entering
into or upon any school grounds", as that term is defined in
Penal Law § 220.00 (14) (a), or any other facility of institution
that is "primarily used for the care and treatment of persons
under the age of eighteen . . ." (Penal Law § 65.10 [4-a] [a]).
At the same time, Executive Law § 259-c (14) was amended to
require the parole board to impose the school grounds mandatory
condition on offenders of the aforementioned enumerated sex
offenses who are released on parole, who are conditionally
released or who are subject to a period of PRS.   In 2005, the
Legislature extended the school grounds mandatory condition to
sex offenders designated level three pursuant to Correction Law §
168-l(6), and also adopted the broad definition of "school
grounds" set forth in Penal Law § 220.00 (14) (a), (b) (see 2005
McKinney's Session Law News of NY, Ch 544; see also Executive Law



     3
        Those sex offenses are set forth in Penal Law articles
130 ("Sex Offenses"), 235 ("Obscenity and Related Offenses"), 263
("Sexual Performance by a Child") and Penal Law §§ 255.25,
255.26, and 225.27 (Incest in the third, second and first degree,
respectively). Initially, SARA imposed the school grounds
mandatory condition on an offender who committed "Incest" as it
was then referred to in former Penal Law § 255.25. In 2006, SARA
was amended to require the imposition of the mandatory condition
to the newly-enacted offenses of incest in the first, second and
third degree (2006 McKinney's Session Law News of NY, Ch 320).


                              - 9 -
                             - 10 -                            No. 1

§ 259-c [14]).
          The critical provision under SARA (as amended in 2005)
is its reference to this definition of "school grounds":
          "(a) . . . any building, structure, athletic
          playing field, playground or land contained
          within the real property boundary line of a
          public or private elementary, parochial,
          intermediate, junior high, vocational, or
          high school, or (b) any area accessible to
          the public located within one thousand feet
          of the real property boundary line comprising
          any such school or any parked automobile or
          other parked vehicle located within one
          thousand feet of the real property boundary
          line comprising such school. For the
          purposes of this section an 'area accessible
          to the public' shall mean sidewalks, streets,
          parking lots, parks, playgrounds, stores and
          restaurants" (Penal Law § 220.00 [14] [a],
          [b] [emphasis supplied]).4
          Courts have interpreted section 220.00 (14) as creating
a residency restriction prohibiting certain classes of sex
offenders from living within 1,000 feet of a school (see Terrance
v City of Geneva, 799 F Supp 2d 250, 255 [WD NY 2011]; People v
Blair, 23 Misc. 3d 902, 908 [Albany City Ct 2009]; People v
Oberlander, 22 Misc. 3d 1124 [A] [Sup Ct, Rockland County 2009]).
The practical effect is that any sex offender who is subject to
the school grounds mandatory condition is unable to reside within
1,000 feet of a school or facility as defined in Penal Law §



     4
        When SARA was enacted in 2000, the school grounds
mandatory condition prohibited sex offenders from actually going
inside the boundary line of a school. The 2005 SARA amendment
broadened the school grounds mandatory condition to 1,000 feet
beyond the boundary line.

                             - 10 -
                              - 11 -                           No. 1

220.00 (14) (b).   Therefore, SARA's enactment, with its various
amendments over the years, provides clear evidence of the State's
intention to occupy the field with regard to sex offender
management, including where certain sex offenders may reside, and
it is of no moment that the defendant in this appeal does not
fall within the class of sex offenders who are subject to that
mandatory condition.
          Further evidence of the State's intent to occupy the
field of sex offender housing is found in the enactment of
Chapter 568 of the Laws of 2008.   That chapter directed the
Division of Parole (DOP), Division of Probation and Correctional
Alternatives (DPCA) and the Office of Temporary and Disability
Assistance (OTDA) "to promulgate rules regarding the placement of
sex offenders" to address the inability of those agencies "to
locate suitable housing for convicted sex offenders" (Assembly
Mem in Support, Bill Jacket, L 2008, ch 568, at 7).   Because the
lack of suitable housing created "an unacceptable high level of
concentration of sex offenders in certain residential areas,"
resulting in "an unnecessary risk to public safety," Chapter
568's objective was to remedy that problem by allowing the DOP,
DPCA and OTDA to consider certain relevant factors when
"investigating and approving the residences of sex offenders"
(id. [emphasis supplied]).
          In approving Chapter 568, the Governor stated that this
statute was necessary to address the challenges sex offenders


                              - 11 -
                             - 12 -                           No. 1

faced upon leaving prison in light of the shortage of affordable
housing and the enactment of "well-intentioned" local ordinances
that imposed "even more restrictive residency limitations on
registered sex offenders" than the restrictions contained in SARA
(Governor's Approval Mem, Bill Jacket, L 2008, ch 568, at 6, 2008
NY Legis Ann at 1668-1669 [emphasis supplied]).   The Governor
further acknowledged that this chapter "recognizes that the
placement of these offenders in the community has been and will
continue to be a matter that is properly addressed by the State,"
and that the chapter's guidelines would "balance" the competing
factors of public safety and the provision of suitable housing
for sex offenders, leading "to a coordinated and comprehensive
statewide policy that will both protect the public and ensure
that there is suitable and appropriate housing available for sex
offenders in every community in the State" (id. [emphasis
supplied]).
          Chapter 568 added new subdivisions to Executive Law §§
243 and 259,5 and Social Services Law § 20, by requiring certain
agencies to promulgate rules and regulations governing sex
offender placement and housing (see Executive Law § 243 [4]
[requiring the DPCA to give recommendations that include
guidelines and procedures concerning "the placement of sex


     5
        Chapter 568 amended Executive Law § 259 (5). That
provision was repealed in 2011; the substance of that provision
has since been relocated Correction Law § 203 (1) (see 2011
Session Law News of NY, Ch 62).

                             - 12 -
                               - 13 -                          No. 1

offenders designated level two or level three sex offenders
pursuant to (SORA)," and requiring the regulations to direct
local probation departments to consider certain factors
concerning placement of such offenders]; Correction Law § 203 [1]
[requiring the State Commissioner of Corrections and Community
Supervision to promulgate similar rules and regulations for level
two and level three offenders who are released on presumptive
release, parole, conditional release or PRS]; Social Services Law
§ 20 [8] [a] [requiring the OTDA to promulgate rules and
regulations for the conditions under which local social services
officials may determine the placement of level two or level three
sex offenders who, upon their release, are expected to apply for,
or receive, public assistance and who are determined to be in
immediate need of shelter]).
          Pursuant to these regulations, regardless of whether
the level two or level three sex offender is sentenced to
probation or is released, the Legislature has determined that
placement of the sex offender is dependent on a number of
factors, all of which must be considered by the relevant agency.
Such factors include the concentration of registered sex
offenders in a given area or municipality; the number of
registered sex offenders residing at a certain property; the
proximity of entities that have vulnerable populations; the sex
offender's accessibility to family members or friends or other
supportive services such as local sex offender treatment


                               - 13 -
                              - 14 -                           No. 1

programs; and the availability of permanent, stable housing so as
to reduce the possibility that the sex offender will be transient
(see Executive Law § 243 [4] [a]-[e]; Correction Law § 203 [1]
[a]-[e]; Social Services Law § 20 [8] [b] [i]-[iv]6).
          The regulations promulgated pursuant to Executive Law §
243 (4), Correction Law § 203 (1) and Social Services Law § 20
(8) (a) all recognize that the placement and housing of sex
offenders "are areas that have been, and will continue to be,
matters addressed by the State, . . . [and] . . . further the
State's coordinated and comprehensive policies in these areas . .
." (9 NYCRR § 365.3 [b] [emphasis supplied] [level two and level
three sex offenders on probation]; 9 NYCRR 8002.7 [b]; 18 NYCRR
352.36 [a] [2]).   The regulations also acknowledge that the
maintenance and location of acceptable housing for sex offenders
constitutes "an enormous challenge that impacts all areas of the
State" because sex offenders, upon release from prison, typically
return to the communities where they previously resided and the
proliferation of well-intentioned local ordinances imposing
residency restriction has hampered the ability of the State and
local authorities to address the difficulty in finding


     6
       One factor that must be considered by local social
services officials but need not be considered by the other two
agencies is that the Department of Corrections and Community
Supervision must investigate and approve any placement of a level
two or level three sex offender by local social service officials
(see Social Services Law § 8 [b] [v]). Local social services
officials need not, however, consider the availability of stable
housing in determining placement.

                              - 14 -
                              - 15 -                          No. 1

appropriate housing for sex offenders (9 NYCRR 365.3 [d] [5]; 9
NYCRR 8002.7 [d] [5]; 18 NYCRR 352.36 [a] [4] [v]).
           Further evidence of the legislative scheme to regulate
sex offenders is the Legislature's enactment in 2007 of the Sex
Offender Management Treatment Act (L 2007, ch 7).   This statute
created a procedure for the confinement of certain sex offenders
upon the expiration of their prison terms, resulting in their
transfer to secure treatment facilities (see Mental Hygiene Law
§§ 10.03 [e], 10.07 [f]).   Those offenders who are deemed not to
require confinement are subjected to an outpatient regimen of
strict and intensive supervision and treatment ("SIST") (id. at §
10.07), including the potential designation of specific
residences or types of residence by the Department of Corrections
and Community Supervision (id. at § 10.11 [a] [1]).   SOMTA was
enacted for the dual purposes of protecting the public from
recidivistic sex offenders while ensuring that sex offenders have
access to appropriate treatment (id. § 10.01 [a]-[c]).
                                V.
           The defendant in this appeal is a designated level one
sex offender, is not on probation or parole, nor is he subject to
conditional release or PRS.   None of the aforementioned
provisions that even touch upon residency or placement apply to
him.   Contrary to the People's contention, however, that does not
mean that the State has delegated to local governments the duty
of enacting residency laws concerning registered sex offenders.


                              - 15 -
                              - 16 -                           No. 1

Nor does it mean, as Appellate Term held, that "the Legislature
has chosen to limit its regulations over sex offenders and not to
enact a comprehensive legislative scheme in the area concerning
the residency restrictions of sex offenders who are not on
parole, probation, subject to conditional discharge or seeking
public assistance" (41 Misc 3d at 39).   Rather, it is clear that
the State has been continuously active in this field and, as
such, it is evident that the State has chosen to occupy it.
           What SORA, SARA, Chapter 568 and SOMTA represent is a
detailed and comprehensive regulatory scheme involving the
State's ongoing monitoring, management and treatment of
registered sex offenders, which includes the housing of
registered sex offenders.   The monitoring and treatment of sex
offenders does not end when the sex offender is released from
prison.   The State, through SORA, has devised a risk level system
to identify the offenders who are most likely to reoffend.    That
system operates in tandem with SARA and Chapter 568, which refer
to risk levels in their determinations as to where certain
registered sex offenders are allowed.    In the case of probation
or release from prison, State regulations require local probation
and parole officials to consider factors delineated by the State
in determining where level two and level three sex offenders are
to be placed.   It is not coincidental that SARA and Chapter 568
do not address those registered sex offenders who are least
likely to reoffend, i.e., those designated level one, and instead


                              - 16 -
                              - 17 -                            No. 1

focus on those sex offenders who have been designated as
exhibiting a moderate to high risk of recidivism, i.e., those
designated level two and three, respectively.   This top-down
approach, with the State dictating the relevant factors that
local officials are required to consider when placing such
offenders in housing, plainly establishes that sex offender
registry restrictions are within the exclusive bailiwick of the
State and accentuates the State's intent to occupy the field.
          Residency restriction laws such as Local Law 4 encroach
upon the State's occupation of the field, "inhibit the operation
of [this] State's general law and thereby thwart the operation of
[this] State's overriding policy concerns" relative to the
identification, monitoring and treatment of sex offenders (Albany
Area Bldrs. Assn., 74 NY2d at 377 [citation and internal
quotations omitted]).   They also collide with state policy by
prohibiting sex offenders who are on probation and parole from
living in housing that has been approved by the Division of
Probation and Correctional Alternatives and Division of Parole.
          Local residency restriction laws also hinder State-wide
uniformity concerning sex offender placement.   SORA, SARA,
Chapter 568 and SOMTA are State-wide laws that apply to every
community, including those particular laws and regulations
regarding sex offender placement.   Local Law 4 and similar laws
are easily passed and, understandably, receive local support,
but, as the State has acknowledged, communities in recent years


                              - 17 -
                                 - 18 -                           No. 1

have taken to shifting the burden of sex offender housing to
neighboring communities, thereby frustrating the State's policy
that each community bear the burden (see 9 NYCRR 365.3 [d] [5]
[noting that "it is not appropriate for any one community or
county to bear an inappropriate burden in housing sex offenders
because another community has attempted to shift its
responsibility for those offenders onto other areas of the
State"]; 9 NYCRR 8002.7 [d] [5] [same]; 18 NYCRR 352.36 [a] [4]
[v]).   As such, the unmistakable intent of the State to preempt
the field prohibits their enactment.
            Accordingly, the order of the Appellate Term should be
reversed and the information dismissed.
*   *   *    *   *   *   *   *     *      *   *   *   *   *   *   *   *
Order reversed and information dismissed. Opinion by Judge
Pigott. Chief Judge Lippman and Judges Read, Rivera and Abdus-
Salaam concur. Judges Stein and Fahey took no part.

Decided February 17, 2015




                                 - 18 -